Citation Nr: 0003162	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-32 860A	)	DATE
	)
	)


THE ISSUE

Whether a September 1997 decision of the Board of Veterans' 
Appeals denying service connection for diabetes mellitus 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in September 
1997.


FINDINGS OF FACT

1.  In a September 1997 final decision, the Board denied 
service connection for diabetes mellitus.

2.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the September 1997 Board 
decision do not clearly and specifically set forth why the 
result in the decision would have been manifestly different 
but for the alleged error.


CONCLUSION OF LAW

The Board's September 1997 decision was not clearly and 
unmistakably erroneous for failing to award service 
connection for diabetes mellitus.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  On this point, 
it should be noted that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  The notice of proposed rulemaking, 63 Fed. Reg. 
27534, 27536 (1998), reflects that the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of [clear 
and unmistakable error]."  143 Cong. Rec. 1567, 1568 (daily 
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 
1090, in connection with House passage).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
Fugo, all supra.

In pleadings prepared by the moving party in October 1997, 
April 1998 and April 1999, it was asserted that clear and 
unmistakable error was committed by the Board in its decision 
of September 1997 denying service connection for diabetes 
mellitus.  The Board also denied service connection for heart 
disease and osteomyelitis of the second distal metatarsal of 
the right foot, but it appears that the moving party's motion 
of clear and unmistakable error was limited to the diabetes 
claim.

The October 1997 pleading reflects the moving party's 
allegation that the Board misconstrued his contention 
regarding whether his diabetes mellitus was aggravated during 
service.  He stated that the Board was mistaken in construing 
his claim that the amputation of his left index finger in 
service was a traumatic event that more than likely 
"exacerbated" his pre-existing diabetic disorder; rather, 
what should have been reported by the Board was his 
contention all along that the amputation of the finger 
constituted evidence of "aggravation" of his diabetes 
mellitus.  On this point, he claimed aggravation on the basis 
that a "slow healing" process allegedly experienced in 
connection with the finger amputation operation established 
the existence of the diabetic condition in service.  He took 
umbrage further with the Board's statement that he contended 
that he was told by a private physician "immediately" after 
service discharge that he was borderline diabetic.  He stated 
that what he claimed was that "shortly after" service he 
was told this information by his physician, Dr. Carter, in 
1961, which is substantiated by a statement submitted in 
support of his claim by Dr. Carter in October 1996.

The moving party also plead in October 1997 that he was 
misled by an RO hearing officer in connection with certain 
"off-the-record" statements made at his September 1996 
hearing on appeal.  Specifically, he stated that the hearing 
officer told him that the diabetes claim "would be granted" 
upon receipt of a statement from Dr. Carter, which as noted 
above, was subsequently added to the appellate record in 
October 1996.  The moving party also made pleadings alleging 
that the Board misconstrued statements he made in the past 
about whether he had "previous" versus "prolonged" 
symptoms of diabetes.  He stated that he claimed the latter.  
In support of this statement, he pointed to medical records 
dated in 1975 that noted that he had high blood sugar levels.  
In substance, he asserted that the Board used his statements 
regarding his reported history of diabetes symptoms against 
him to deny the claim.

The moving party's April 1998 pleading contained a 
restatement of his allegations of error based on what the RO 
hearing officer told him off the record in September 1996 
regarding the submission of a medical statement from Dr. 
Carter.  He also restated his theory regarding proof of 
diabetes shown in service based on his claim that his left 
index finger amputation was a "slow healing" wound.  With 
these pleadings, he submitted copies of medical records, 
hearing transcript pages, photographs, and medical journal 
text extracts that were of record and considered by the Board 
in the September 1997 decision.

The moving party's April 1999 pleading again restated his 
belief that he was misled by the RO hearing officer in 
September 1996.  He added that he wished to proceed with his 
motion notwithstanding the fact that his representative had 
told him that he was new to the job and had gotten in too 
late to handle his matter.  The Board notes that a 
development letter was sent to the moving party's 
representative in August 1999 regarding the opportunity to 
submit further argument on the motion, but no response was 
received as of the date of this decision.

The Board's September 1997 decision denied entitlement to 
service connection for diabetes mellitus on the basis that 
the claim was not well grounded.  The Board found no 
evidence, lay or medical, showing treatment or diagnosis of 
diabetes shown in service, and no competent medical evidence 
of record showing a nexus between the moving party's current 
diabetes condition and any disease or injury treated in 
service or within a year thereafter:

Regarding the second element of a well-
grounded claim, that is, evidence of 
disease or injury in service, the service 
medical records are devoid of complaints, 
treatment, or diagnoses regarding either 
diabetes mellitus, osteomyelitis, or 
heart disease.  Further, there are no 
treatment records regarding diabetes 
mellitus or heart disease within a year 
of service discharge.  It is noted that 
in a statement dated in May 1995, the 
veteran reported that a private physician 
indicated that he was borderline diabetic 
in 1957.  However, at his September 1996 
personal hearing before the RO, the 
veteran indicated that he was told that 
he was borderline diabetic some 6 or 7 
years subsequent to service.  This date 
was confirmed in an October 1995 letter 
from the private physician who indicated 
that he diagnosed borderline diabetes in 
1961.  Furthermore, on examination in 
January 1992, the veteran denied any 
prior diabetic symptoms.  Additionally, 
it is noted that the evidence of record 
includes private and VA clinical records 
that date back to 1956 and there is no 
reference to diabetes.

The Board has also considered the 
statements of fellow service personnel 
attesting to inservice injury of the left 
finger and the veteran's contentions and 
testimony regarding that a diabetic 
disability resulted from the inservice 
incidents, these assertions are deemed to 
be of little probative value for the 
purposes of diagnosis and etiology of a 
diabetic disability and as such do not 
serve to establish a well grounded claim.  
[citations omitted]  The medical 
literature related to diabetes do not 
provide competent medical evidence to 
demonstrate that the veteran's current 
diabetes is in anyway related to his 
period of service or any incident 
therein.

The fact remains that there is no 
competent evidence on file linking the 
veteran's current diabetes mellitus with 
foot ulcers, heart disease, and 
osteomyelitis of the second distal 
metatarsal of the right foot to service 
or to any incident of service, despite 
his assertions that such a causal 
relationship exists.  Where the 
determinative issue involves medical 
causation or a medical diagnosis, 
competent medical evidence to the effect 
that the claim is plausible or possible 
is required.  [citations omitted].  As 
there is no evidence which provides the 
required nexus between military service 
and the current diabetes mellitus with 
foot ulcers, heart disease, and 
osteomyelitis of the second distal 
metatarsal of the right foot, service 
connection for these disorders is not 
warranted.  [citations omitted].

See Board decision, pg. 6-7 (Sept. 29, 1997).
On the basis of the arguments advanced in the pleadings cited 
above, the Board concludes that its decision of September 
1997 was not clearly and unmistakably erroneous.  As stated 
by the Court and adopted in the regulations governing motions 
alleging clear and unmistakable error in prior Board 
decisions, for such error to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).  
On this point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable.  See Fugo, supra, 6 Vet. App. at 43, 
44 ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error) and Luallen v. Brown, 8 Vet. App. 92, 95 
(1995) (a disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error).

In this case, the Board finds that the moving party has 
failed to set forth persuasive reasons why the Board decision 
of September 1997 was clearly and unmistakably erroneous to 
the extent that, had the alleged errors not been committed, 
the outcome in the case would have been manifestly different.  
Fugo, 6 Vet. App. at 44.  The moving party's pleadings 
essentially reflect no more than disagreement as to how the 
facts were weighed or evaluated, which as stated above, does 
not amount to a valid claim of clear and unmistakable error.  
38 C.F.R. § 20.1403(d)(3) (1999).  This is so because 
notwithstanding his allegations of error based on the Board's 
phrasing of his contentions and statements made on appeal do 
not in any manner "clearly and specifically set forth" how 
the Board's alleged mistakes in this regard would compel the 
conclusion, to which reasonable minds could not differ, that 
the result in the decision would have been manifestly 
different but for the alleged error.  As detailed above, the 
Board denied the claim on the basis that it was not well 
grounded as there was no evidence of diabetes shown in 
service or within a year thereafter, and because there was no 
medical-nexus evidence showing a link between currently 
diagnosed diabetes and any disease or injury treated in 
service, which would have included the left finger 
amputation.  As the moving party was not competent to provide 
such medical nexus evidence himself, and Dr. Carter's 
statement of October 1996 was equivocal in this regard, the 
Board was correct in denying the claim as not well grounded.

His pleadings regarding the alleged off-the-record statements 
of an RO hearing officer also are without merit for purposes 
of a valid claim of clear and unmistakable error as such 
statements, even if true, did not constitute evidence 
considered by the Board when it rendered its decision in 
September 1997.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b) (1999).  Hence, any "off-the-record" 
statements made at a hearing on appeal would not be evidence 
before the Board.  In any event, the Board can ascertain 
nothing of any substance in the moving party's pleadings 
setting forth persuasive reasons why the claim should have 
been allowed.

The caselaw of the Court and the regulations cited above are 
clear on the point that allegations of clear and unmistakable 
error must be supported by specific allegations of error in 
fact or law in the Board decision, and if it is not 
absolutely clear that a different result would have ensued 
but for the error, the error complained of cannot be clear 
and unmistakable.  A careful read of the allegations of error 
advanced by the moving party herein lack these pleading 
requirements.  Instead, his allegations represent, at best, 
expressions of disagreement with how the Board weighed or 
evaluated the evidence in its decision of September 1997, 
which as stated above, is not the "very specific and rare" 
kind of error that constitutes clear and unmistakable error.  
38 C.F.R. § 20.1403(a) & (d)(3) (1999).

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in the 
September 1997 Board decision would have been manifestly 
different but for the alleged errors.  38 C.F.R. 
§§ 20.1403(a), 20.1404(b) (1999).


ORDER

The motion alleging clear and unmistakable error in the 
Board's September 1997 decision is denied.



		
	A. BRYANT
Member, Board of Veterans' Appeals


 


